Exhibit 10.1

 

AMENDMENT NO. 1

 

This Amendment No. 1 (this “Amendment”) to the Equity Distribution Agreement
(the “Equity Distribution Agreement”), dated as of May 16, 2019, by and between
Digimarc Corporation, an Oregon corporation (the “Company”), and Wells Fargo
Securities, LLC (“Wells Fargo,” and together with the Company, each, a “Party,”
and collectively, the “Parties”), shall be effective as of August 6, 2020 (the
“Effective Date”).

 

RECITALS

 

WHEREAS, the Parties desire to amend the Equity Distribution Agreement upon the
terms and conditions hereinafter set forth.

 

NOW, THEREFOR, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

ARTICLE I DEFINITIONS

Section 1.1Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings given to such terms in the
Equity Distribution Agreement.

 

 

ARTICLE II

 

AMENDMENTS TO THE EQUITY DISTRIBUTION AGREEMENT

 

Section 2.1Amendment to the Equity Distribution Agreement. As of the Effective
Date, the Equity Distribution Agreement is hereby amended by making the
additions in bold, double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) and deletions in bold,
stricken text (indicated textually in the same manner as the following example:
stricken text) as set forth in Exhibit A attached hereto.

 

 

 

ARTICLE III MISCELLANEOUS

Section 3.1Effect on the Equity Distribution Agreement. This Amendment shall be
deemed incorporated into the Equity Distribution Agreement and shall be
construed and interpreted as though fully set forth therein. Except as amended
and modified herein, the Equity Distribution Agreement remains in full force and
effect, and the amendments contained herein will not be construed as an
amendment to or waiver of any other provision of the Equity

 

--------------------------------------------------------------------------------

 

Distribution Agreement or as a waiver of or consent to any further or future
action on the part of either Party that would require the waiver or consent of
the other Party. On and after the Effective Date, each reference in the Equity
Distribution Agreement to “this Agreement,” “the Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import will mean and be a reference to the
Equity Distribution Agreement as amended by this Amendment.

 

Section 3.2Representations and Warranties. Each Party hereby represents and
warrants to the other Party that:

 

(a)it has the full right, power, and authority to enter into this Amendment and
to perform its obligations hereunder and under the Equity Distribution Agreement
as amended by this Amendment;

 

(b)the execution of this Amendment by the individual whose signature is set
forth at the end of this Amendment on behalf of such Party, and the delivery of
this Amendment by such Party, have been duly authorized by all necessary action
on the part of such Party; and

 

(c)this Amendment has been executed and delivered by such Party and (assuming
due authorization, execution, and delivery by the other Party hereto)
constitutes the legal, valid, and binding obligation of such Party, enforceable
against such Party in accordance with its terms, except as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
and equitable principles related to or affecting creditors' rights generally or
the effect of general principles of equity.

 

Section 3.3Governing Law. This Amendment and all related documents and all
matters arising out of or relating to the making or performance of this
Amendment, are governed by and construed in accordance with and enforced under
the laws of the State of New York, without giving effect to the conflict of laws
provisions thereof to the extent such principles or rules would require or
permit the application of the laws of any jurisdiction other than those of the
State of New York.

 

Section 3.4Headings. The headings in this Amendment are for reference only and
do not affect the interpretation of this Amendment.

 

Section 3.5Counterparts. This Amendment may be executed in counterparts, each of
which is deemed an original, but all of which constitute one and the same
agreement.

 

[Remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
effective as of the day and year first written above.

 

 

DIGIMARC CORPORATION

 

By: /s/ Charles Beck Name: Charles Beck

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to the Amendment No. 1]

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC

 

 

By: /s/ James Bohm Name: James (Beau) Bohm

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to the Amendment No. 1]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Equity Distribution Agreement

 

--------------------------------------------------------------------------------

 

Digimarc Corporation

 

Up to $30,000,000 of Common Stock

 

EQUITY DISTRIBUTION AGREEMENT

 

 

Wells Fargo Securities, LLC

375 Park Avenue

500 West 33rd Street, 14th Floor

New York, New York 1015210001

 

Ladies and Gentlemen:

 

 

 

 

May 16, 2019

 

 

Digimarc Corporation, an Oregon corporation (the “Company”), confirms its
agreement, as amended from time to time (this “Agreement”) with Wells Fargo
Securities, LLC (“Wells Fargo Securities”), as follows (capitalized terms used
but not defined herein shall have the respective meanings set forth in Section
20 below):

 

SECTION 1. Description of Securities.

 

The Company agrees that, from time to time during the term of this Agreement, on
the terms and subject to the conditions set forth herein, it may issue and sell
through Wells Fargo Securities, acting as agent and/or principal, shares (the
“Securities,” and each, a “Security”) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), having an aggregate sale price of up to
$30,000,000 (the “Maximum Amount”). Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitations
set forth in this Section 1 regarding the number and aggregate sale price of the
Securities issued and sold under this Agreement shall be the sole responsibility
of the Company, and Wells Fargo Securities shall have no obligation in
connection with such compliance. The issuance and sale of the Securities through
Wells Fargo Securities will be effected pursuant to the Registration Statement
(as defined below) filed by the Company and declared effective by the Securities
and Exchange Commission (the “Commission”), although nothing in this Agreement
shall be construed as requiring the Company to use the Registration Statement to
issue the Securities. The Company agrees that whenever it determines to sell
Securities directly to Wells Fargo Securities as principal it will enter into a
separate written agreement containing the terms and conditions of such sale.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-218300 238995), including a base prospectus, relating to certain
securities, including the Securities to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Securities (the

1

 

--------------------------------------------------------------------------------

 

foreign, now pending, or, to the knowledge of the Company, threatened, against
or affecting the Company or any of its subsidiaries which is required to be
disclosed in the Registration Statement or the Prospectus (other than as
disclosed therein), or which might reasonably be expected to result in a
Material Adverse Effect, or which might reasonably be expected to materially and
adversely affect the properties or assets thereof or the consummation of the
transactions contemplated in this Agreement or the performance by the Company of
its obligations under this Agreement; the aggregate of all pending legal or
governmental proceedings to which the Company or any of its subsidiaries is a
party or of which any of their respective property or assets is the subject
which are not described in the Registration Statement and the Prospectus,
including ordinary routine litigation incidental to the business, would not
reasonably be expected to result in a Material Adverse Effect.

 

 

(15)

Accuracy of Descriptions and Exhibits. The information in (i) the Prospectus
under the captions “Description of Capital Stock,” “Oregon Control Share Act and
Oregon Business Combination Act,” and “Risk Factors,” (ii) the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 20182019 under “Item
3: Legal Proceedings,” “Item 1: Business,” and “Item 1A: Risk Factors” and (iii)
the Registration Statement under Item 15, in each case to the extent that it
constitutes matters of law, summaries of legal matters, summaries of provisions
of the Company’s charter or bylaws or other instruments or agreements, summaries
of legal proceedings, or legal conclusions, is correct in all material respects;
all descriptions in the Registration Statement and the Prospectus of any Company
Documents are accurate in all material respects; and there are no franchises,
contracts, indentures, mortgages, deeds of trust, loan or credit agreements,
bonds, notes, debentures, evidences of indebtedness, leases or other
instruments, agreements or documents required to be described or referred to in
the Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement which have not been so described and filed as required.

 

 

 

(16)

Possession of Intellectual Property. The Company and its subsidiaries own or
possess or have the right to use or can otherwise obtain on reasonable terms all
intellectual property or proprietary rights in any applicable jurisdiction
throughout the world, including all rights in patents, patent applications,
copyrights and other rights associated with works of authorship (whether or not
registered), know-how (including rights in trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, service names, product
names, domain names and any goodwill associated with, and any applications and
registrations in respect to, the foregoing (collectively, “Intellectual
Property”) necessary to carry on their respective businesses as described in the
Prospectus and as proposed to be conducted. For the avoidance of doubt, the
representation and warranty in the preceding sentence shall not be deemed to be
a representation and warranty as to non-infringement or misappropriation of the
Intellectual Property rights of a third party. Neither the Company nor any of
its subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
registered Intellectual Property or of any facts or circumstances which would
render any Intellectual Property invalid or inadequate to protect the interests
of the Company or any of its subsidiaries therein, and which

 

10

 

--------------------------------------------------------------------------------

 

Wells Fargo Securities, impracticable or inadvisable to market the Securities or
to enforce contracts for the sale of the Securities, or (iii) if trading in the
Common Stock has been suspended or limited by the Commission or Nasdaq, or if
trading generally on the NYSE American, the New York Stock Exchange or Nasdaq
has been suspended or limited, or minimum or maximum prices for trading have
been fixed, or maximum ranges for prices have been required, by any of said
exchanges or by order of the Commission, FINRA or any other governmental
authority, or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States or in Europe,
or (iv) if a banking moratorium has been declared by either Federal or New York
authorities.

 

 

(b)

Termination by the Company. The Company shall have the right, by giving three

(3) days’ notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.

 

(c)

Termination by Wells Fargo Securities. Wells Fargo Securities shall have the
right, by giving three (3) days’ notice as hereinafter specified to terminate
this Agreement in its sole discretion at any time after the date of this
Agreement.

 

 

(d)

Automatic Termination. Unless earlier terminated pursuant to this Section 13,
this Agreement shall automatically terminate upon the issuance and sale of all
of the Placement Securities through Wells Fargo Securities on the terms and
subject to the conditions set forth herein with an aggregate sale price equal to
the amount set forth in Section 1 of this Agreement.

 

 

(e)

Continued Force and Effect. This Agreement shall remain in full force and effect
unless terminated pursuant to Sections 13(a), (b), (c) or (d) above or otherwise
by mutual agreement of the parties.

 

 

(f)

Effectiveness of Termination. Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by Wells Fargo Securities or the
Company, as the case may be. If such termination shall occur prior to the
Settlement Date for any sale of Placement Securities, such Placement Securities
shall settle in accordance with the provisions of this Agreement.

 

 

(g)

Liabilities. If this Agreement is terminated pursuant to this Section 13, such
termination shall be without liability of any party to any other party except as
provided in Section 8 hereof, and except that, in the case of any termination of
this Agreement, Section 5, Section 10, Section 11, Section 12, Section 15 and
Section 23 hereof shall survive such termination and remain in full force and
effect.

 

 

SECTION 14. Notices. Except as otherwise provided in this Agreement, all notices
and other communications hereunder shall be in writing and shall be deemed to
have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to Wells Fargo Securities shall be directed to Wells
Fargo Securities at Wells Fargo Securities, LLC, 375 Park Avenue500 West 33rd
Street, 14th Floor, New York, New York 1015210001, Attention: Equity Syndicate
Department, Facsimile: (212) 214-5918; notices to the Company shall be directed
to it at Digimarc Corporation, 9405 SW Gemini Drive, Beaverton, Oregon 97008,

35

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

AUTHORIZED INDIVIDUALS FOR PLACEMENT NOTICES AND ACCEPTANCES

 

Wells Fargo Securities, LLC



 

 

Special Equities Desk

Name

 

Jennifer Lynch

Email

 

jennifer.r.lynch@wellsfargo.com

 

 

William O’Connell

 

william.oconnell@wellsfargo.com

 

Josie Callanan

josephine.callanan@wellsfargo.com

Equity Capital Markets

Beau Bohm

beau.bohm@wellsfargo.com

 

Greg Ogborn

gregory.ogborn@wellsfargo.com

 

Corinne Bortniker

corinne.bortniker@wellsfargo.com

 

Curtis Pierce

curtis.pierce@wellsfargo.com

Investment Banking

Sohan Talwalker

sohan.talwalker@wellsfargo.com

Investment Banking

Nicholas Williams

nicholas.m.williams@wellsfargo.co m

 

Ryan Bassett

ryan.bassett@wellsfargo.com

 

***Names and emails in red underlined italics indicate individuals that are
currently on the public side of the wall and should not be included on any
correspondence until advised by the Wells Fargo Securities transaction team***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1

 

--------------------------------------------------------------------------------

 

EXHIBIT D SUBSIDIARIES OF THE COMPANY

 

 

 

Name

Jurisdiction of Organization

Type of Entity

Digimarc International LLC**

Oregon

Limited Liability Company

Sole Member: Digimarc Corporation

Digital Watermarking Holdings C.V.**

Curacao

Limited Partnership

General Partner: Digimarc International LLC

Limited Partner: Digimarc Corporation

Digimarc B.V.*

The Netherlands

Corporation

Sole Shareholder: Digimarc Watermarking Holdings C.V.

TVaura LLC

Delaware

Limited Liability Company

Members:   Digimarc Corporation and The Nielsen Company (US) LLC

TVaura Mobile LLC

Delaware

Limited Liability Company

Members:  Digimarc Corporation and The Nielsen Company (US) LLC

Digimarc GmbH

Germany

Limited Liability Company

Material Subsidiaries

 

 

Attributor Corporation

Oregon

Corporation

____________________________________________________

*  Entity is in the process of being dissolved

** Entity to be dissolved.

 

 

D-1